Citation Nr: 1609805	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-28 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for hemorrhoids. 

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the U.S. Navy from April 1974 to April 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to comply with the Veteran's request for a Board hearing in connection with his claims of entitlement to service connection for hemorrhoids and PTSD.

In July 2009, the Veteran requested a Travel Board hearing at a local VA office in connection with the claims on appeal.  See July 2009 Substantive Appeal (VA Form 9).  The RO scheduled a hearing for September 17, 2015; however, the Veteran was not notified of the September 2015 hearing-the hearing notification was undeliverable-and the RO rescheduled the hearing for January 25, 2016.  June 2015 Report of General Information; July & August 2015 Correspondence; December 2015 Correspondence; January 2016 Correspondence.  The RO cancelled the January 2016 Travel Board hearing due to poor weather conditions.  January 2016 Report of General Information.  Subsequently, the RO rescheduled the Veteran's hearing for March 10, 2016.  February 2016 Correspondence; March 2016 Report of General Information.  On March 8, 2016 the Veteran requested that the March 10, 2016 hearing be scheduled for a later date because he was not yet prepared.  March 2016 Statement in Support of Claim (reporting that the Veteran was not ready to testify on March 10, 2016).  The RO has not rescheduled a Board hearing in connection with the Veteran's claims.

The case is REMANDED for the following actions:

1. Schedule the Veteran for a hearing before the Board at the RO.  Provide him with proper notice of the hearing date, time, and location and associate a copy of the notification with the claims file.

2. After the hearing is conducted, return the case to the Board for further review.  Also return the case to the Board for further review, if the Veteran withdraws his hearing request or fails to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

